DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 25, 31, 33-34, 37, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. (US PGPub No. 2011/0002864 - previously cited) in view of Arnaud (previously cited) and Blin B (US PGPub No. 2007/0041920 - previously cited) 
Ilekti et al. teaches a colored lipstick composition that includes less than 3 wt% water (specifically none that is disclosed), a hydrocarbon-based resin in the form of hydrogenated styrene/methyl styrene/indene copolymer sold under the name Regalite R1100 at 8 wt%, trimethylsiloxyphenyl dimethicone (non-volatile phenylated silicone oil with a dimethicone) at 23 wt%, hydrogenated isobutene (non-volatile hydrocarbonated apolar oil) at 6 wt%, octyldodecyl neopentanoate (physiologically acceptable medium) at 13 wt%, vinylpyrrolidone/hexadecane copolymer at 9 wt%, colorant, polyethylene wax, and isohexadecane at 20 wt% (oil) (see composition 1). The Regalite R1100 has a number average molecular weight of less than 2500 g/mol (see paragraphs 10, 16, 23-25). Trimethylsiloxyphenyl dimethicone is taught, more generally, as a non-volatile phenylated silicone oils (see paragraphs 44-45). The non-volatile phenylated silicone oils preferably compose 15 to 40 wt% of the composition (see paragraph 52).  Other non-volatile oils, which embrace the octyldodecyl neopentanoate, hydrogenated 
Arnaud teaches various amorphous hydrocarbon based block copolymers as structuring agents in a cosmetic compositions (see paragraphs 2 and 83-86). A preferred variety of such a block copolymer is a mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock and sold under the name Kraton G1657 M (see paragraph 92; instant claims 25, 31, and 44). These polymers are made from the polymerization of 2 and 4 carbon ethylenic carbide monomers.
Blin B teach the combination of hydrogenated styrene/methyl styrene/indene copolymer sold under the name Regalite R1100 and a mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock in a lipstick composition (see example). This combination is highlighted for its ability to confer transfer resistance to the compositions and still maintain the appearance of gloss (see paragraphs 5-7, 113, and 119-121). In addition, the mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock is the same as that taught by Arnaud. The exemplified ratio of hydrogenated styrene/methyl 
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the proportion of trimethylsiloxyphenyl dimethicone, non-volatile silicone oil, in composition 1 of Ilekti et al. oil upward within the taught range such that the overall proportion of the non-volatile oil remains the same (e.g., reducing the proportion of the other non-volatile oil within its taught range). This yields an overlapping range of proportions with that instantly claimed, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The modification would have been obvious because the range is provided to direct the selection of proportions for this ingredient that were contemplated by Ilekti et al. It additionally would have been obvious to add a mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock as taught by Blin B and Arnaud such that ratio of the hydrogenated styrene/methyl styrene/indene copolymer to this mixture is 1.6:1 as exemplified by Blin B. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement, namely transfer resistance due to the combination of hydrogenated styrene/methyl styrene/indene copolymer and a mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock. This would result in a proportion of 5 wt% of the mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock in the composition. The modification .

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud and Blin B as applied to claims 25, 31, 33-34, 37, and 41-44 above, and further in view of Ilekti B (US PGPub 2011/0020263 – previously cited).
Ilekti et al. in view of Arnaud and Blin B render obvious the limitations of instant claim 25. Ilekti et al. further teach the inclusion of silica in their composition (see paragraph 159 and 162). Hydrophobic silica with trimethylsiloxyl surface groups are envisioned along with the silica dimethyl silylate sold under the commercial name Aerosil R 972 (see paragraphs 162-164). A proportion for this silica is not detailed.
Ilekti B teaches a colored lipstick composition that includes all the ingredients included in composition 1 of Ilekti et al. (see examples 7 and 8, composition 4). Ilekti B further teaches the inclusion of fillers in their composition where a silica is envisioned (see paragraph 392). An example provides another lipstick cosmetic with hydrophobic pyrogenic silica, an aerogel, sold under the commercial name Aerosil R 972 at 4.5 wt% (see example 6).
.

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud, Blin B, and Ilekti B as applied to claims 38 above, and further in view of Bui et al. (previously cited) and Zhao et al. (previously cited).
Ilekti et al. in view of Arnaud, Blin B, and Ilekti B render obvious the limitations of instant claims 25 and 38. The instantly claimed silica aerogel particles are not recited.
Bui et al. teach a shiny liquid lip cosmetic composition similar to that of Ilekti B that includes hydrophobic silica particles sold under the name Aerosil R972 at 3 wt% (see example 2). The hydrophobic silica particles in the form of Aerosil R972 are more generically called silica dimethyl silylate (see paragraph 76 and example 2).  An alternative hydrophobic silica particle that is envisioned is generically called silica silylate and sold under the names Cab-o-Sil TS-610 as well as Aerosil R812 (see paragraph 76). These particles are surface modified with trimethylsilyl groups (see instant claim 40). The instant specification states that silica silylate are hydrophobic 
Zhao et al. teach silica dimethyl silylate and silica silylate alternative silica particles to include in a cosmetic composition (see abstract and paragraphs 29-31). Commercial options for the silica dimethyl silylate are taught to include Aerosil R972, while commercial forms of silica silylate are taught to include Cab-o-Sil TS-610 as well as Aerosil R812 and VM-2270 from Dow Corning (see paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to exchange VM-2270 from Dow Corning for the Aerosil R972 at 4.5 wt% in the composition of Ilekti et al. in view of Arnaud, Blin B, and Ilekti B. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The instant disclosure details that this silica particles are hydrophobic aerogel particles with a specific surface area per unit mass of 600 to 800 m2/g (see page 40 lines 4-7). Therefore claims 39-40 are obvious over Ilekti et al. in view of Arnaud, Blin B, Ilekti B, Bui et al., and Zhao et al. 

Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud and Blin B as applied to claims 25, 31, 33-34, 37, and 41-44 above, and further in view of Ilekti B and Shah et al. (previously cited).
Ilekti et al. in view of Arnaud and Blin B render obvious the limitations of instant claim 25. Ilekti et al. teach that a mixture of non-volatile phenylated oils may be employed, but diphenyl dimethicone is not explicitly named.

Shah et al. each lipsticks that include diphenyl dimethicone (see abstract and paragraph 78).  KF-54 from Shin Etsu is one of three named and known varieties of this silicone oil (see paragraph 78). The instant disclosure details that this variety of diphenyl dimethicone meets the limitations of compound VII where m = 0, n and p are each between 1 and 100, and R1 to R6 are methyl (see page 12 lines 18-23).
As a known variety of diphenyl dimethicone included in lipstick formulations similar to that of Ilekti et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to select KF-54 from Shin Etsu as a diphenyl dimethicone to add to in the composition of Ilekti et al. in view of Arnaud and Blin B. This choice would have been obvious because it is a non-volatile phenylated silicone oil included in those that re generically embraced by Ilekti et al., Ilekti B point to diphenyl dimethicones as a particular phenylated silicone oil that can be included in a composition along with a preferred trimethylsiloxyphenyl dimethicone, and as the simple substitution of one known element for anther in order to yield a predictable outcome (e.g., exchange of specific diphenyl dimethicone for a generic diphenyl dimethicone). Therefore claim 35-36 are obvious over Ilekti et al. in view of Arnaud, Blin B, Ilekti B, and Shah et al. 

s 25, 31, 33-34, 36-38, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B.
  Ilekti B teaches a colored lipstick composition that includes less than 3 wt% water (specifically none that is disclosed), a hydrocarbon-based resin in the form of hydrogenated styrene/methyl styrene/indene copolymer sold under the name Regalite R1100 at 7.91 wt%, trimethylsiloxyphenyl dimethicone (non-volatile phenylated silicone oil with a dimethicone) at 20.97 wt%, a block hydrocarbon copolymer at 4.95 wt%, hydrogenated isobutene (non-volatile hydrocarbonated apolar oil) at 6.53 wt%, colorant, octydodecyl neopentanoate (physiologically acceptable medium) at 12.37 wt%, polyethylene wax at 10.88 wt%, and isohexadecane at 18.3 wt% (oil) (see examples 7 and 8, composition 4; instant claim 25). The block hydrocarbon is taught, more generally, at a proportion of 2 to 20 wt% (see paragraph 226). Trimethylsiloxyphenyl dimethicone is taught, more generally, along with diphenyl dimethicone as non-volatile phenylated silicone oils that are included (see paragraph 266). These silicone oils are categorized as non-volatile additional oils which total 10 to 65 wt% of the composition, while a non-volatile hydrocarbon ester oil is present at 5 to 70 wt% (see paragraphs 225-226, 243-246, 266, and 268). In composition 4 noted above, octydodecyl neopentanoate is the non-volatile hydrocarbon ester oil (see paragraph 242). The composition is applied to lips. Ilekti B further teaches the inclusion of fillers in their composition where a silica is envisioned (see paragraph 392). An example provides another lipstick cosmetic with hydrophobic pyrogenic silica, an aerogel, sold under the commercial name Aerosil R 972 at 4.5 wt% (see example 6; instant claim 38). Another 
Ilekti et al. teaches a colored lipstick composition that includes less than 3 wt% water (specifically none that is disclosed), a hydrocarbon-based resin in the form of hydrogenated styrene/methyl styrene/indene copolymer sold under the name Regalite R1100 at 8 wt%, trimethylsiloxyphenyl dimethicone at 23 wt%, hydrogenated isobutene at 6 wt%, octyldodecyl neopentanoate at 13 wt%, vinylpyrrolidone/hexadecane copolymer at 9 wt%, colorant, polyethylene wax, and isohexadecane at 20 wt% (see composition 1). These ingredients are all included in composition 4 in Ilekti B. The Regalite R1100 has a number average molecular weight of less than 2500 g/mol (see paragraphs 10, 16, 23-25). Trimethylsiloxyphenyl dimethicone is taught, more generally, as a non-volatile phenylated silicone oils (see paragraphs 44-45). The non-volatile phenylated silicone oils preferably compose 15 to 40 wt% of the composition (see paragraph 52).  
Auguste teaches that lipophilic gelling agents are a variety of oil structuring agent in cosmetics (see paragraphs 2 and 173). 
Arnaud teaches various amorphous hydrocarbon based block copolymers as structuring agents in a cosmetic compositions (see paragraphs 2 and 83-86). A 
Blin B teach the combination of hydrogenated styrene/methyl styrene/indene copolymer sold under the name Regalite R1100 and a mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock in a lipstick composition (see example). This combination is highlighted for its ability to confer transfer resistance to the compositions and still maintain the appearance of gloss (see paragraphs 5-7, 113, and 119-121). In addition, the mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock is the same as that taught by Arnaud.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the proportion of the trimethylsiloxyphenyl dimethicone in composition 4 of Ilekti B oil upward within the range envisioned for the additional non-volatile oils such that the overall proportion of the non-volatile oil remains the same (e.g., reducing the proportion of the other non-volatile oils within their taught ranges). This yields an overlapping range of proportions with that instantly claimed, thereby rendering it obvious (see MPEP 2144.05). The modification would have been obvious because the range is provided to direct the selection of proportions for this ingredient that were contemplated by Ilekti B. Further the 15 to 40 wt% range of Ilekti et al. that is specifically directed toward non-volatile phenylated silicone oils for similarly formulated compositions and their higher exemplified proportion for trimethylsiloxyphenyl .

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B as applied to claims 25, 31, 33-34, 36-38, and 41-44 above, and further in view of Shah et al. (previously cited).
Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B render obvious the limitations of instant claim 25 where diphenyl dimethicone is present along with trimethylsiloxyphenyl dimethicone. A particular variety of diphenyl dimethicone is not detailed.
	Shah et al. each lipsticks that include diphenyl dimethicone (see abstract and paragraph 78).  KF-54 from Shin Etsu is one of three named and known varieties of this silicone oil (see paragraph 78). The instant disclosure details that this variety of diphenyl dimethicone meets the limitations of compound VII where m = 0, n and p are each between 1 and 100, and R1 to R6 are methyl (see page 12 lines 18-23).
As a known variety of diphenyl dimethicone included in lipstick formulations, it would have been obvious to one of ordinary skill in the art at the time of the invention to select KF-54 from Shin Etsu as the diphenyl dimethicone in the composition of Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B. This choice would have been obvious as the simple substitution of one known element for anther in order to yield a predictable outcome. Therefore claim 35 is obvious over Ilekti B in view of Ilekti et al., Arnaud, Auguste, Blin B, and Shah et al. 

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B as applied to claims 25, 31, 33-34, 36-38, and 41-44 above, and further in view of Bui et al. (previously cited) and Zhao et al. (previously cited).
Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B render obvious the limitations of instant claims 25 and 38. The instantly claimed silica aerogel particles are not recited.
Bui et al. teach a shiny liquid lip cosmetic composition similar to that of Ilekti B that includes hydrophobic silica particles sold under the name Aerosil R972 at 3 wt% (see example 2). The hydrophobic silica particles in the form of Aerosil R972 are more generically called silica dimethyl silylate (see paragraph 76 and example 2).  An alternative hydrophobic silica particle that is envisioned is generically called silica silylate and sold under the names Cab-o-Sil TS-610 as well as Aerosil R812 (see paragraph 76). These particles are surface modified with trimethylsilyl groups (see instant claim 40). The instant specification states that silica silylate are hydrophobic silica aerogel particles in accordance with the instant invention (see page 39 lines 39-40).
Zhao et al. teach silica dimethyl silylate and silica silylate alternative silica particles to include in a cosmetic composition (see abstract and paragraphs 29-31). Commercial options for the silica dimethyl silylate are taught to include Aerosil R972, while commercial forms of silica silylate are taught to include Cab-o-Sil TS-610 as well as Aerosil R812 and VM-2270 from Dow Corning (see paragraph 30).
2/g (see page 40 lines 4-7). Therefore claims 39-40 are obvious over Ilekti B in view of Ilekti et al., Arnaud, Auguste, Blin B, Bui et al., and Zhao et al. 

Response to Arguments
Applicant’s arguments, filed December 3, 2020 have been fully considered. In light of the amendment to the claims, the rejections under 35 USC 112 is withdrawn. The arguments directed toward the rejections under 35 USC 103 are unpersuasive.
The applicant argues that there is no motivation to adjust the proportion of trimethylsiloxyphenyl dimethicone in composition 1 of Ilekti et al. or in composition 4 of Ilekti B. As noted in the rejection, Ilekti et al. and Ilekti B provide a range of proportions for the non-volatile phenylated silicone oil that they envision in their compositions. This guidance is explicit direction to the artisan practicing their invention to adjust the proportion of these particular ingredients as desired within the range they provide. Ilekti et al. and Ilekti B teach and exemplify the use of a combination of non-volatile phenylated silicone oils. Thus the selection of combinations of non-volatile phenylated silicone oils within those envisioned by Ilekti et al. and Ilekti B at proportions that total a 
The applicant also argues that the teaching via an example of Blin B of the relative proportion of hydrogenated styrene/methyl styrene/indene copolymers and a mixture of hydrogenated styrene-ethylene/butylene diblock and triblock copolymers cannot be applied as a teaching of the ratio of these two ingredients that is extensible to other compositions. They argue it is only a teaching of particular proportions of these two components and not a general teaching of how much of one should be included relative to the other.  This argument is in direct opposition to the explicit teachings of Blin B who detail the desirable ratio between these two classes of ingredients. Blin B calls the hydrogenated styrene/methyl styrene/indene copolymers a hydrocarbon resin and a mixture of hydrogenated styrene-ethylene/butylene diblock and triblock copolymers a hydrocarbon copolymer (see paragraphs 54, 57, 113, and 121). They go on to detail a ratio of the hydrocarbon resin to hydrocarbon copolymer to range from 80/20 to 40/60 (see paragraph 124). Given the exemplified ratio of hydrocarbon resin to hydrocarbon copolymer in Blin B, the addition of a mixture of a styrene-ethylene/butylene-styrene triblock and styrene-ethylene/butylene diblock to composition 1 of Ilekti et al. which already contains 8 wt% hydrogenated styrene/methyl styrene/indene copolymers would have been obvious to conduct such that the ratio of hydrocarbon resin to hydrocarbon copolymer is as Blin B exemplify because Blin B 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615